                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON



 1                                                                   Aug 04, 2020
                                                                         SEAN F. MCAVOY, CLERK
 2
                            UNITED STATES DISTRICT COURT
 3
                         EASTERN DISTRICT OF WASHINGTON
 4
 5
     UNITED STATES OF AMERICA,                      No. 2:17-CR-00165-RMP-1
 6
 7                        Plaintiff,                ORDER GRANTING
                                                    DEFENDANT’S EXPEDITED
 8                        v.                        MOTION TO MODIFY RELEASE
 9                                                  CONDITIONS
     JESUS ANTONIO ORTIZ-
10
     GONZALES,                                      MOTIONS GRANTED
11                                                   (ECF Nos. 112, 113)
12                        Defendant.
           Before the Court is Defendant’s Expedited Unopposed Motion to Modify
13
     Conditions of Release, ECF Nos. 112, 113. Defendant recites in his motion that
14
     neither the United States nor U.S. Probation oppose this request.
15
           Specifically, Defendant has recently obtained employment and requests
16
     permission to modify his curfew to accommodate his work schedule.
17
           The Court finding good cause, IT IS ORDERED Defendant’s Motions,
18
     ECF Nos. 112, 113, are GRANTED. Defendant’s curfew, see ECF No. 101,
19
     Condition #28, is modified to require him to remain at his residence from 7:00 p.m.
20
     to 5:00 a.m. on workdays.
21
           All other terms and conditions of pretrial release not inconsistent herewith
22
     shall remain in full force and effect.
23
           IT IS SO ORDERED.
24
           DATED August 4, 2020.
25
26
                                   _____________________________________
27                                           JOHN T. RODGERS
28                                  UNITED STATES MAGISTRATE JUDGE



     ORDER - 1
